DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant's arguments have been fully considered.
Applicant argues that the cited prior art failed to teach a “removable support material” as in the newly amended claim because, the prior art teaches an epoxy overcoating and such a coated would be integrated into the final part.
Examiner finds that the argument is moot because the new ground of rejection does not rely on this reference. The argument is addressed below as it may apply to other cited prior art.
The instant Application teaches that removing of portions can be achieved by using various means (“the shell can be removed via numerous chemical processes, melting, burning, sandblasting” [0013]). This raises some question as to the meaning of “removable” in the claims and why any support material would not be removable. In other words, if portions of a part can be removed by any means, then why shouldn’t they be considered removable?
If Applicant intends for removable to mean that the support is equivalent to being a granular material as disclosed in the specification (e.g., Fig 8), or some other property, then it would need to be limited as such in the claims.
Claim Interpretation
	“removable support material” means anything that supports the parts and can be removed. This includes traditional 3d printing supports. 3D printing support are generally removable (e.g., dissolvable, mechanically detachable, etc.). If Applicant intends for the support to be limited to particular materials (e.g., granular, sand) then the claim would need to be limited to reflect this.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 24, the claim depends on a cancelled claim.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turnquist (US 20220049521 A1).
In reference to claim 45, Turnquist teaches a fabrication method, comprising the steps of:
creating a first portion of a physical hollow shell from a first material, the physical hollow shell being formed utilizing a 3-D printing process (“printing, via a first printer head of an additive printing device, at least a portion of one or more molds” [Claim 1]);
filling the first portion of the physical hollow shell with a second material, the second material being provided in flowable form (“providing, via a second printer head of the additive printing device, a cementitious material” [Claim 1]);
creating a second portion of the physical hollow shell using additional first material after at least some volume of the first portion of the physical hollow shell has been filled by the second material (“continuing to build up additional portions of the one or more molds with the polymer material; as the additional portions of the one or more molds continue to solidify” [Claim 1]); and
filling the second portion of the physical hollow shell with additional second material after the second portion of the physical hollow shell has been created 
allowing the second material to solidify, wherein when the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (“allowing the cementitious material to cure within the one or more molds so as to form the tower structure.” [Claim 1])
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24, 26, 27, 28, 30, 31, 32, 34, 36, 37, 38, 40, 41, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 20150321434 A1).
In reference to claim 21 and 32, Sterman teaches a fabrication method, the method comprising:
creating a solid model of a desired part (“designing a computer-aided design (“CAD”) representation” [0049]);
converting the solid model to a hollow shell assembly model (“the CAD representation 189 of a printed structure” [0049]), the hollow shell assembly model having an exterior surface representing an exterior surface of the desired part (“shell” [0153]);
creating a hollow shell from a first material using a 3-D printing process based on the hollow shell assembly model (“shell portion 1702 has been fully formed” [0153]);
providing a removable support material about an exterior of the hollow shell (“supporting structures that may provide support during formation of a structure, but which may be removed after the structure has been completed” [0109]);
filling the hollow shell with the second material, the second material being initially provided in a flowable form (See Fig 32-45, 35 shown below and “fill interior void 1709 of outer shell portion 1702 with second material 1784” [0154] and “outward spreading of material extruded from second nozzle 1742” [0156]); and
…

    PNG
    media_image1.png
    1092
    2000
    media_image1.png
    Greyscale

wherein causing the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (see, e.g., Fig 47, which shows the filled structure being used as a cleat on a shoe including the first material and the second material integrated together).

    PNG
    media_image2.png
    436
    329
    media_image2.png
    Greyscale

Sterman does not explicitly disclose that the second material is allowed to solidify.
However, it would be obvious to a person with skill in the art that the second material is allowed to solidify. It would be obvious because Sterman suggests that the 
In reference to claim 24 and 34, Sterman teaches a fabrication method as in claim 21.
Sterman further discloses wherein the support material about the exterior of the hollow shell includes one of: an additive, a filler material, sand, or a wire (“supporting structures that may provide support during formation of a structure, but which may be removed after the structure has been completed and is fully cured” [0109]. The support material would contain as least an additive or a filler material. Also see “filler materials incorporated into an extruded or printed material. For example, a filler material incorporated into an extruded material may be a powdered material or dye designed to impart desired color or color patterns or transitions, metallic or plastic particles or shavings, or any other powdered mineral, metal, or plastic. In at least some embodiments, therefore, material 700 may thus be a composite material.” [0087]).
In reference to claim 26 and 36, Sterman teaches a fabrication method as in claim 21.
Sterman further discloses wherein the hollow shell is formed by providing and bonding a plurality of fused layers (“3D printed” [Abstract]. See Figures).
In reference to claim 27-28, 30-31, 37-38, 40-41, Sterman teaches a fabrication method as in claim 21.
(“outer shell portion 1702 may be comprised of a first material and inner portion 1704 may be comprised of a second material. In some cases, the first material may be substantially identical to the second material. In other cases, the first material may be 
In reference to claim 42, Sterman further discloses wherein a deposition head having a first nozzle is used to deposit the first material used to form the physical hollow shell, and wherein a deposition head having a second nozzle is used to fill the physical hollow shell with the second material (“first nozzle … second nozzle” [0156]. See Fig 30, which shows a printer with two Bowden tubes extending from the print head).
In reference to claim 43, Sterman further discloses the step of creating at least one vent relief in the physical hollow shell, wherein the vent relief is configured to vent gas generated by or pushed out by the second material during the filling step (Fig 39).
Claim 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 20150321434 A1) in view of a Reddit post in a 3D printing forum (NPL 20151).
In reference to claim 25 and 35, Sterman discloses the method as in claim 21 and 32. 
Sterman further teaches that the second material may comprise “filler… plastic particles or shavings, or any other powdered mineral, metal, or plastic… a composite material” [0087], but Sterman does not specifically teach suspending one or more structural reinforcement structures within the second material while in flowable form.


In the cited Reddit post, “Reddit”, discloses the idea of “filling hollow parts with epoxy/urethane or other resin to make them sturdier” (Title). Epoxy is flowable. The post is posted in a 3D printing discussion forum (i.e., in the /r/3Dprinting “subreddit”) and is referring to 3D printed parts. That the post is directed to 3D Printing is further evidenced by the comments that discuss “infill” and other 3D printing parameters.
In other words, Reddit teaches that glass-fiber is useful for filling 3d printed parts in order to make them more impact resistant.
The combination would be achievable by either replacing the second material of Sterman with the glass-fiber-filled epoxy of Reddit or modifying the second material of Sterman with glass fiber.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the process to comprise suspending one or more structural reinforcement structures within the second material while in flowable form.
A person having ordinary skill in the art would have been specifically motivated to replace the second material of Sterman with the glass-fiber-filled epoxy of Reddit or modify the second material of Sterman with glass fiber in order to improve the impact resistance of the part; to combine prior art elements according to known methods to .
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 20150321434 A1) in view of Wilk (US 20200114581 A1).
In reference to claim 44, Sterman teaches a fabrication method as in claim 32.
Sterman further discloses wherein the support material about the exterior of the hollow shell is removable (“supporting structures that may provide support during formation of a structure, but which may be removed after the structure has been completed and is fully cured” [0109]), however, Sterman does not specifically teach that the support material is configured to provide thermal insulation to reduce warping or cracking of the physical hollow shell.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, using a removable support material about the exterior of the physical hollow shell [Abstract], Wilk discloses that a 3d printed object can be submerged in a support material that is configured to provide thermal insulation to reduce warping or cracking of the physical hollow shell (Fig 6, [0025-0027] teaches printing a part, submerging it in a granular material (e.g., sand) and heat treating it to improve the properties of the part while reducing deformation).
The combination would be achievable by applying the technique of using sand to prevent deformation of the part while it is being heated as taught by Wilk to the shell 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to use the removable support material about the exterior of the physical hollow shell wherein the support material is configured to provide thermal insulation to reduce warping or cracking of the physical hollow shell. 
A person having ordinary skill in the art would have been specifically motivated to use the removable support material about the exterior of the physical hollow shell wherein the support material is configured to provide thermal insulation to reduce warping or cracking of the physical hollow shell as taught by Wilk in order to reduce deformation of the shell when exposed to heat such as for improving the properties of the part; to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 20180243984 A1).
In reference to claim 45, Hayashida teaches a fabrication method, comprising the steps of:
creating a first portion of a physical hollow shell from a first material, the physical hollow shell being formed utilizing a 3-D printing process;
filling the first portion of the physical hollow shell with a second material,…;
creating a second portion of the physical hollow shell using additional first material after at least some volume of the first portion of the physical hollow shell has been filled by the second material; and
filling the second portion of the physical hollow shell with additional second material after the second portion of the physical hollow shell has been created; and
allowing the second material to solidify, wherein when the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (See Fig 12a-c, shown below)

    PNG
    media_image3.png
    804
    560
    media_image3.png
    Greyscale

Hayashida further teaches that “removal of the outer shell 2 can be performed in various ways such as peeling, scraping, and so on” [0175] or “Alternatively, in order to shape the three-dimensional object 1 as a final product so as to have the outer shell…” [0176].
In other words, Hayashida teaches that the final product may or may not comprise the shell. In either case, however, the process would cause the first material and the second material to become integrated as a part.
Hayashida does not explicitly disclose that the second material being provided in flowable form.
However, it would be obvious to a person with skill in the art that the second material being provided in flowable form. It would be obvious because Hayashida suggests that the second material can be “inner core material portion shaping material 30 for forming the inner core material portion 31 contain a polymer, a polymerizable monomer and a solvent” [0089] and can be provided by ejection from a nozzle [0232]. For a polymer to be ejected from a nozzle it would be obvious to provide it as flowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.reddit.com/r/3Dprinting/comments/3hewrd/has_anyone_tried_filling_hollow_parts_with/